989 F.2d 493
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rodney JONES, Plaintiff-Appellant,v.HERSHEY CHOCOLATE U.S.A.;  Hershey Foods Corporation,Defendants-Appellees.
No. 92-2217.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 21, 1992Decided:  March 15, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-90-3192-L)
Rodney Jones, Appellant Pro Se.
Richard McMillan, Jr., Kent A.  Gardiner, CROWELL & MORING, Washington, D.C., for Appellees.
D.Md.
AFFIRMED.
Before HALL and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Rodney Jones appeals from the district court's order granting summary judgment to Defendants in this action filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, and 42 U.S.C.A. § 1981 (West Supp. 1992).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Hershey Chocolate, No. CA-90-3192-L (D. Md. Sept. 1, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED